        Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 1 of 9




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   LEO D. CASERIA, Cal. Bar No. 240323
 3 THOMAS DILLICKRATH, (admitted pro hac vice)
   2099 Pennsylvania Avenue, NW, Suite 100
 4 Washington, D.C. 20006-6801
   Telephone:    202.747.1900
 5 Facsimile:    202.747.1901
   E-mail:       lcaseria@sheppardmullin.com
 6               tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
   DYLAN I. BALLARD, Cal. Bar No. 253929
 8 HELEN C. ECKERT, Cal. Bar No. 240531
   JOY O. SIU, Cal. Bar No. 307610
 9 Four Embarcadero Center, 17th Floor
   San Francisco, CA 94111
10 Telephone:     415.434.9100
   Facsimile:     415.434.3947
11 E-mail:        mscarborough@sheppardmullin.com
                  dballard@sheppardmullin.com
12                heckert@sheppardmullin.com
                  jsiu@sheppardmullin.com
13
   Attorneys for Defendant
14 NINGBO SUNNY ELECTRONIC CO., LTD.

15
                                UNITED STATES DISTRICT COURT
16
                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
17
   OPTRONIC TECHNOLOGIES, INC. d/b/a             Case No. 5:16-cv-06370-EJD-VKD
18 Orion Telescopes & Binoculars, a California   Assigned to: Honorable Edward J. Davila
   corporation,
19                                               NOTICE OF MOTION AND MOTION BY
                 Plaintiff,                      SHEPPARD MULLIN TO WITHDRAW
20                                               AS COUNSEL FOR DEFENDANT
          v.                                     NINGBO SUNNY ELECTRONIC CO.,
21                                               LTD.
   NINGBO SUNNY ELECTRONIC CO., LTD.,
22 SUNNY OPTICS, INC., MEADE                     Date:   April 2, 2020
   INSTRUMENTS CORP., and DOES 1-25,             Time:   9:00 a.m.
23                                               Ctrm:   4, 5th Floor
                 Defendants.
24
                                                 Compl. Filed: November 1, 2016
25                                               Trial Date: October 22, 2019
                                                 Partial Judgment Entered: December 5, 2019
26

27

28

     SMRH:4828-4262-3643                                                 MOTION TO WITHDRAW
        Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 2 of 9




 1              NOTICE OF MOTION AND MOTION TO WITHDRAW AS COUNSEL

 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on 9:00 a.m. on April 2, 2020 or as soon thereafter as the

 4 matter may be heard, in Courtroom 4 of the above-captioned court, located at 280 South First

 5 Street, San Jose, California 95113, Sheppard Mullin Richter & Hampton LLP (“Sheppard

 6 Mullin”) will and hereby does move this Court pursuant to Civil L.R. 11-5 to be withdrawn as

 7 counsel for Defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”).

 8           Sheppard Mullin’s Motion is based on this Notice, the accompanying Memorandum of

 9 Points and Authorities, the Declaration of Leo D. Caseria (“Caseria Decl.”) submitted

10 concurrently herewith, all pleadings, papers and other documentary materials in the Court’s file

11 for this action, those matters of which this Court may or must take judicial notice, and such other

12 matters as this Court may consider.

13

14 Dated: February 27, 2020

15                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
16

17                                       By                       /s/ Leo D. Caseria
                                                                  LEO D. CASERIA
18

19                                                    Attorneys for defendant NINGBO SUNNY
                                                             ELECTRONIC CO., LTD.
20

21

22

23

24

25

26

27

28


     SMRH:4828-4262-3643                              -i-                        MOTION TO WITHDRAW
         Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 3 of 9




 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          Sheppard Mullin Richter & Hampton LLP (“Sheppard Mullin”) respectfully seeks the

 4 Court’s permission pursuant to Civil Local Rule 11-5(a) to withdraw from its representation of

 5 defendant Ningbo Sunny Electronic Co., Ltd., (“Ningbo Sunny”) in this case.

 6 II.      RELEVANT FACTUAL BACKGROUND

 7          Sheppard Mullin is and has been the only counsel of record for Ningbo Sunny throughout

 8 this lawsuit. Caseria Decl., ¶ 1. On November 1, 2016, Plaintiff Optronic Technologies, Inc.

 9 (“Plaintiff” or “Orion”) filed a Complaint against Ningbo Sunny and its wholly owned

10 subsidiaries, Sunny Optics, Inc. (“Sunny”) and Meade Instruments Corp. (“Meade”) (collectively,

11 with Ningbo Sunny, “Defendants”). ECF 1. Defendants filed a motion to dismiss, which was

12 granted with leave to amend on September 28, 2017. ECF 38.

13          Orion filed a First Amended Complaint on November 3, 2017. ECF 41. On January 11,

14 2018, Defendants filed a motion to dismiss Plaintiff’s First Amended Complaint which remained

15 pending while the parties engaged in discovery. ECF 44. After the completion of discovery, on

16 March 29, 2019, the Court denied Defendants’ motion to dismiss. ECF 230.

17          Plaintiff and Defendants subsequently filed motions for summary judgment, and on

18 September 29, 2019, the Court denied Plaintiff’s motion for summary judgment, and partially

19 granted Defendants’ motion for summary judgment. ECF 313.

20          A jury trial commenced on October 22, 2019 as to the remaining claims in the case. On

21 November 26, 2019, the jury reached a verdict, finding Defendants liable for certain antitrust

22 violations and awarding $16.8 million in single damages. ECF 501. On December 4, 2019,

23 Sunny and Meade filed a voluntary petition under chapter 11 of Title 11 of the United States

24 Code. See In re Meade Instruments Corp., Case No. 8:19-bk-14714-CB (Bankr. C.D. Cal.). On

25 December 5, 2019, this Court entered a partial judgment, only as to Ningbo Sunny, in the amount

26 of $50,400,000. ECF 518.

27          After judgment was entered against Ningbo Sunny on December 5, 2019, Orion made

28 efforts to collect and pursue post-judgment discovery against Ningbo Sunny. On December 31,

     2019, Orion propounded 31 document requests and 18 interrogatories on Ningbo Sunny. See ECF
     SMRH:4828-4262-3643                          -1-                        MOTION TO WITHDRAW
        Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 4 of 9




 1 585-587 and Exhibits. Ningbo Sunny provided written responses and objections, and produced

 2 documents, on January 30, 2020. Id. On January 6, 2020, Orion filed a motion for assignment

 3 and turnover, and application for temporary restraining order. ECF 536 and 537. On January 17,

 4 2020, Orion’s application for temporary restraining order was denied, and its motion for

 5 assignment and turnover was partially granted and partially denied, resulting in the assignment of

 6 certain accounts receivable to Orion. ECF 559. Orion also sought a debtor examination of

 7 Ningbo Sunny, and Ningbo Sunny filed a motion to quash on January 16, 2020, which the Court

 8 granted on January 27, 2020. See ECF 554 and 565. On January 27, 2020, Orion noticed a

 9 deposition of Peter Ni, which has not yet been scheduled due to coronavirus-related travel

10 restrictions. Caseria Decl., ¶ 3.

11           Four post-trial motions have been filed, three by Ningbo Sunny, and one by Orion. Those

12 motions have been fully briefed, and the hearing is set for March 5, 2020 at 9:00 a.m. ECF 577.

13 On February 13, 2020, Orion filed a motion for an order to show cause. ECF 578. The motion

14 has been fully briefed, and the hearing is set for March 5, 2020 at 9:00 a.m.

15           On February 24, 2020, three joint letter briefs were submitted regarding post-judgment

16 discovery disputes. ECF 585-587. Those remain pending.

17           On February 21, 2020, Orion filed a motion for equitable relief. ECF 583. Ningbo

18 Sunny’s opposition is due on March 5, 2020. ECF 525. The hearing for that motion is set for April

19 2, 2020 at 9:00 a.m. Id.

20           As of at least January 14, 2020, circumstances of Sheppard Mullin’s engagement to

21 represent Ningbo Sunny have changed such that good cause exists for Sheppard Mullin to

22 withdraw as counsel pursuant to Rule of Professional Conduct (“RPC”) 1.16(b). The specific

23 facts which give rise to this Motion are required to be kept confidential under applicable law as

24 detailed below. Ningbo Sunny is aware of the circumstances that have caused Sheppard Mullin to

25 file this Motion. Caseria Decl., ¶ 4. On February 13, 2020 and again on February 25, 2020,

26 Sheppard Mullin asked Ningbo Sunny whether or not it would oppose this motion. Caseria Decl.,

27 ¶ 8. On February 26, 2020, Ningbo Sunny responded through its Chinese outside counsel James

28 Zou of Guantao Law Firm (zoujun@guantao.com) that Ningbo Sunny opposes Sheppard Mullin’s

     motion on the grounds that while Ningbo Sunny is “looking for other firms,” Ningbo Sunny does
     SMRH:4828-4262-3643                              -2-                          MOTION TO WITHDRAW
         Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 5 of 9




 1 not yet have new counsel that is prepared to substitute in for Sheppard Mullin. Id. Two days

 2 earlier, on Monday, February 24, 2020, Sheppard Mullin was informed that Ningbo Sunny had

 3 reached out to at least one law firm about potentially representing it in this action, and that law

 4 firm was actively considering whether to represent Ningbo Sunny. Caseria Decl., ¶ 10. Sheppard

 5 Mullin has had one phone call with that firm regarding this matter. Id.

 6           Sheppard Mullin has provided Ningbo Sunny with the following advanced, written notices

 7 of its intent to withdraw:

 8                   On January 13, 2020, Sheppard Mullin provided written notice to Ningbo Sunny
 9 that if certain circumstances continued without resolution, then Sheppard Mullin would likely

10 have to withdraw from the case. Caseria Decl., ¶ 5.

11                   On February 6, 2020, Sheppard Mullin informed Ningbo Sunny in writing of
12 Sheppard Mullin’s need to withdraw, and Ningbo Sunny’s need to find new counsel, if

13 circumstances remained unchanged. Caseria Decl., ¶ 6.

14                   On February 10, 2020, Sheppard Mullin informed Ningbo Sunny in writing that
15 Sheppard Mullin would not be able to assist Ningbo Sunny with an appeal in this matter if

16 circumstances remained unchanged. Caseria Decl., ¶ 7.

17                   On February 13, 2020, and again on February 25, 2020, Sheppard Mullin provided
18 written notice to Ningbo Sunny that (1) due to unchanged circumstances, Sheppard Mullin

19 intended to file this Motion to Withdraw by February 27, 2020; (2) as a corporate entity, Ningbo

20 Sunny would need to find substitute counsel and would not be able to proceed in the case without

21 an attorney1; and (3) that Sheppard Mullin would request the earliest hearing date. Caseria Decl.,

22 ¶ 8.

23 III.      LEGAL STANDARD
24           Civil Local Rule 11-5(a) provides that counsel may withdraw from an action upon leave of
25 Court. Until the client obtains new counsel, motions to withdraw may be granted on the condition

26

27
     1
             Previously, on June 26, 2019, Sheppard Mullin also explicitly informed Ningbo Sunny in
28           writing that as a corporation, it could not appear or participate in the case without an
             attorney. Caseria Decl., ¶ 9.
     SMRH:4828-4262-3643                               -3-                         MOTION TO WITHDRAW
        Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 6 of 9




 1 that current counsel continue to serve on the client all papers filed in the action. Civil L-R 11-

 2 5(b). Sheppard Mullin is prepared to do that. Caseria Decl., ¶ 11.

 3           Grounds for withdrawal are governed by California’s RPC. Civil L-R 11-4(a)(1); United

 4 Genetics Seeds Co. v. Zhang Xinze Agric. Dev. Co., Case No. 5:15-cv-02096-EJD at *1 (N.D. Cal.

 5 June 24, 2016) (Davila, J.). RPC 1.16(b) sets forth the various circumstances under which counsel

 6 may seek leave of the court to withdraw. When seeking leave to withdraw, counsel must comply

 7 with their obligations of confidentiality to their clients as required under California Business and

 8 Professions Code section 6068(e) and RPC 1.6.

 9           Courts generally consider the following factors when considering a motion to withdraw:

10 “(1) the reasons counsel seeks to withdraw; (2) the possible prejudice that withdrawal may cause

11 to other litigants; (3) the harm that withdrawal might cause to the administration of justice; and (4)

12 the extent to which withdrawal will delay resolution of the case.” United Genetics Seeds Co. v.

13 Zhangye Xinze Agric. Dev. Co., 2016 U.S. Dist. LEXIS 82620 at *2 (N.D. Cal. June 24, 2016)

14 (Davila, J.) (quoting Atkins v. Bank of Am., N.A., 2015 U.S. Dist. LEXIS 89360, at *3 (N.D. Cal.

15 July 9, 2015)). Counsel must also take reasonable steps to avoid reasonably foreseeable prejudice

16 to the client, including providing the client sufficient notice to permit retaining substitute counsel.

17 RPC 1.16(d). These prerequisites have all been met.

18 IV.       ARGUMENT

19           Sheppard Mullin respectfully requests that the Court grant its Motion because: (a) there is

20 good cause for withdrawal; (b) there will be no prejudice to Ningbo Sunny or Orion, no harm to

21 the administration of justice, and no delay, because all pending motions will be fully briefed by

22 Ningbo Sunny and Ningbo Sunny will have adequate time to find new counsel; and (c) Sheppard

23 Mullin has taken reasonable steps to avoid prejudice to Ningbo Sunny, including providing

24 advance written notice to Ningbo Sunny so that it has sufficient time to retain new counsel.

25           A.       Good Cause Exists for Withdrawal

26           Good cause for withdrawal exists under one or more of the subsections enumerated in

27 California RPC 1.16(b) governing permissive withdrawals. Caseria Decl., ¶ 12. Pursuant to

28 California law, the RPC, and a California State Bar Ethics Opinion, counsel are obligated to keep

     client information confidential and exercise discretion in disclosing client communications in
     SMRH:4828-4262-3643                               -4-                          MOTION TO WITHDRAW
         Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 7 of 9




 1 withdrawal motions. E.g., Cal. Bus. & Prof. Code § 6068(e); RPC 1.6; California State Bar

 2 Standing Committee on Professional Responsibility and Conduct Opinion 2015-192. Although

 3 applicable law and rules of professional conduct limit the representations Sheppard Mullin may

 4 make to this Court, Sheppard Mullin represents that good cause exists to permit Sheppard Mullin

 5 to withdraw in accordance with RPC 1.16(b). Caseria Decl., ¶ 12. See Manfredi Levine v.

 6 Superior Court, 66 Cal.App.4th 1128, 1133 (1998) (where confidentiality issues preclude counsel

 7 from further disclosure and the court accepts counsel’s representations in good faith, the court

 8 should permit withdrawal) (collecting cases).

 9             B.     Permitting Withdrawal Will Not Cause Prejudice or Undue Delay or Harm to
                      the Administration of Justice
10
               Permitting Sheppard Mullin to withdraw will not cause prejudice to Plaintiff, harm the
11
     administration of justice or delay resolution of the case. Caseria Decl., ¶ 13. As set forth above,
12
     the trial is complete and post-trial motions are fully briefed and set for hearing on March 5, 2020
13
     (with the exception of Orion’s motion for equitable relief, which is set for hearing on April 2,
14
     2020). Id. By March 5, Ningbo Sunny will not have any briefs due in response to any pending
15
     motions filed by Orion, and will not have any pending deadlines to file motions. Id. Granting
16
     withdrawal at this juncture will therefore cause no prejudice, delay, or harm to justice, and will
17
     give Ningbo Sunny adequate time to retain new counsel and have that counsel get up to speed, a
18
     search which is already underway, as described above. Id. Stewart v. Boeing Co., 2013 U.S. Dist.
19
     LEXIS 87064, *5 (C.D. Cal. Jun. 19, 2013) (allowing counsel to withdraw when there was no
20
     substitute counsel because there was “sufficient time for new counsel to be hired and familiarized
21
     with the case without unduly delaying the proceedings or prejudicing the Parties”). In contrast to
22
     the current phase of the case, where there is no prejudice to Ningbo Sunny from withdrawal,
23
     courts have permitted withdrawals even under difficult circumstances for clients, for example,
24
     where trial is imminent. See, e.g., Young v. Chapman, 2018 U.S. Dist. LEXIS 17799 (N.D. Cal.
25
     Feb. 1, 2018) (granting motion to withdraw after two years of representation and 11 days before
26
     trial).
27

28


     SMRH:4828-4262-3643                                -5-                         MOTION TO WITHDRAW
          Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 8 of 9




 1           C.       Sheppard Mullin has Taken Reasonable Steps to Avoid Prejudice to Ningbo
                      Sunny
 2
             Sheppard Mullin has taken reasonable steps, as required by RPC 1.16(d), to avoid
 3
     reasonably foreseeable prejudice to Ningbo Sunny, including providing sufficient notice to allow
 4
     Ningbo Sunny to retain substitute counsel, as set forth above. See supra at 4 (describing written
 5
     notices from Sheppard Mullin to Ningbo Sunny dated 1/14/20, 2/6/20, 2/10/20, 2/13/20, 2/25/20,
 6
     and 6/26/19); Caseria Decl., ¶ 14. The circumstances giving rise to Sheppard Mullin’s request for
 7
     withdrawal remain unchanged, and Sheppard Mullin has recently been informed that Ningbo
 8
     Sunny is actively “looking for other firms,” which Ningbo Sunny has adequate time to do.
 9
     Caseria Decl., ¶¶ 8, 14. See Harris v. JT Hospitality, Inc., 2018 U.S. Dist. LEXIS 82010, *1-2
10
     (N.D. Cal. May 15, 2018) (granting motion to withdraw and noting that plaintiffs had “stated their
11
     intent to retain new counsel.”); Soles v. United Airlines, Inc., 2017 U.S. Dist. LEXIS 225769 at *4
12
     and *9 (C.D. Cal. Apr. 11, 2017) (granting motion to withdraw, explaining that counsel provided
13
     notice of its intent to withdraw five days before it filed its motion, and finding that “there are no
14
     indications of prejudice.”); Stewart v. Boeing Co., 2013 U.S. Dist. LEXIS 87064, *5 (C.D. Cal.
15
     Jun. 19, 2013) (allowing counsel to withdraw when there was no substitute counsel because there
16
     was “sufficient time for new counsel to be hired and familiarized with the case without unduly
17
     delaying the proceedings or prejudicing the Parties”).
18
             This motion and all papers filed by Sheppard Mullin today in this action will be served
19
     today by email on Peter Ni, president of Ningbo Sunny, at his email address peter.ni@meade.com,
20
     which is the method by which Sheppard Mullin regularly (1) communicates with Peter Ni and
21
     Ningbo Sunny and (2) provides notices and documents to Peter Ni and Ningbo Sunny. Caseria
22
     Decl. ¶ 16.
23
     V.      CONCLUSION
24
             For the foregoing reasons, Sheppard Mullin respectfully requests that the Court grant this
25
     motion to withdraw as counsel of record for Ningbo Sunny.
26

27

28


     SMRH:4828-4262-3643                                -6-                           MOTION TO WITHDRAW
        Case 5:16-cv-06370-EJD Document 589 Filed 02/27/20 Page 9 of 9




 1 Dated: February 27, 2020

 2                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3

 4                               By                   /s/ Leo D. Caseria
                                                      LEO D. CASERIA
 5

 6                                          Attorneys for defendant NINGBO SUNNY
                                                   ELECTRONIC CO., LTD.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SMRH:4828-4262-3643                   -7-                      MOTION TO WITHDRAW
